     Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 1 of 10



 1   MARK L. HOGGE (Pro Hac Vice)
     NICHOLAS H. JACKSON (SBN 269976)
 2   DENTONS US LLP
 3   1900 K Street, N.W.
     Washington, DC 20006
 4   Telephone: (202) 408-6400
     Email: mark.hogge@dentons.com
 5   Email: nicholas.jackson@dentons.com
 6   ROBERT F. KRAMER (SBN 181706)
 7   DENTONS US LLP
     1530 Page Mill Road, Suite 200
 8   Palo Alto, CA 94304
     Telephone: (650) 798-0300
 9   Email: robert.kramer@dentons.com
10
     SARAH S. ESKANDARI (SBN 271541)
11   DENTONS US LLP
     One Market Plaza,
12   Spear Tower, 24th Floor
     San Francisco, CA 94105
13   Telephone: (415) 267-4000
     Email: sarah.eskandari@dentons.com
14

15   Attorneys for Defendant
     SYNCHRONOSS TECHNOLOGIES, INC.
16

17                            UNITED STATES DISTRICT COURT
18
                           NORTHERN DISTRICT OF CALIFORNIA
19
                                   SAN JOSE DIVISION
20
     DROPBOX, INC.,                             Case No. 5:18-cv-03685-LHK
21
                      Plaintiff,                 DEFENDANT SYNCHRONOSS
22                                               TECHNOLOGIES, INC.’S NOTICE
           v.
                                                 OF MOTION AND MOTION TO
23
     SYNCHRONOSS TECHNOLOGIES, INC.,             CONSOLIDATE RELATED
24                                               ACTIONS PURSUANT TO FED. R.
                      Defendant.                 CIV. P. 42(a) AND VACATE
25                                               CURRENT CASE SCHEDULE
26                                               Date: April 18, 2019
                                                 Time: 1:30 p.m.
27                                               Judge: Hon. Lucy H. Koh

28   DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT TO
                                       FED. R. CIV. P. 42(A)
                                    CASE NO. 5:18-cv-03685-LHK
      Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 2 of 10



 1                     NOTICE OF MOTION AND RELIEF REQUESTED

 2             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on April 18, 2019 at 1:30 p.m., or as soon as the matter

 4   may be heard, in the courtroom of the Honorable Lucy H. Koh, located at 280 South 1st Street,

 5   San Jose, California, in Courtroom 8, 4th Floor, Defendant Synchronoss Technologies, Inc.

 6   (“Synchronoss” or “Defendant”) will and hereby moves this Court pursuant to Federal Rule of

 7   Civil Procedure 42(a) for an order consolidating this case, 5:18-cv-03685-LHK (“Dropbox Case”)

 8   with the related case styled Orcinus Holdings, LLC v. Synchronoss Technologies, Inc., 5:18-cv-

 9   06199-LHK (“Orcinus Case”) for all purposes and vacating the current case schedule (Dkt. No. 40) to
10   allow the parties to submit a consolidated case schedule that is operative for the consolidated cases.

11           This motion is based on this Notice and Motion, the Declaration of Nicholas H. Jackson

12   in Support of Synchronoss’s Motion to Dismiss, the pleadings on file in this case, matters on

13   which this Court may take judicial notice, and such oral argument as the Court permits.

14   Synchronoss seeks entry of an order consolidating the Dropbox Case with the related Orcinus Case

15   for all purposes and vacating the current case schedule (Dkt. No. 40) to allow the parties to submit a

16   consolidated case schedule that is operative for the consolidated cases.

17

18

19
20

21

22

23

24

25

26

27

28                                                      -2-
       DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                      TO FED. R. CIV. P. 42(A)
                                     CASE NO. 5:18-cv-03685-LHK
         Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 3 of 10



 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2           I.        INTRODUCTION AND MOTION

 3           The Court previously ruled that the Orcinus Case is related to this case. (Dropbox Case,

 4   October 22, 2018 Order Granting Administrative Motion to Relate, Dkt. No. 51.) Defendant now

 5   requests consolidation of the instant action with the Orcinus case under Federal Rule of Civil

 6   Procedure 42 for all purposes, as well as an order vacating the current case schedule pending the

 7   Further Case Management Conference set for January 30, 2019 at 2:00 p.m. in the Dropbox Case and

 8   Initial Case Management Conference set for the same time in the Orcinus Case. Synchronoss

 9   proposes that the Court enter a new consolidated case schedule following the January 30 Case
10   Management Conferences. Plaintiff Dropbox, Inc. (“Plaintiff” or “Dropbox”) has informed

11   counsel for Defendant that it does not oppose consolidation of the Orcinus Case into the instant

12   action,1 however, Plaintiff does oppose Defendant’s request to vacate the current case schedule.

13   Declaration of Nicholas Jackson in Support of Synchronoss’s Motion to Consolidate (“Jackson

14   Decl.”) at ¶ 3.

15           II.       ARGUMENT

16           Consolidation pursuant to Rule 42(a) is proper when actions involve common questions

17   of law and fact. Owen v. Labor Ready Inc., 146 Fed. Appx. 139, 141 (9th Cir. 2005); MANUAL

18   FOR COMPLEX LITIGATION, FOURTH, § 11.631, at 121-22 (2004). Rule 42(a) is designed

19   to encourage consolidations where possible. U.S. v. Knauer, 149 F.2d 519, 520 (7th Cir. 1945) aff’d
20   328 U.S. 654. The Court has broad discretion under this rule to consolidate cases, and consolidation

21   is typically favored. Investors Research Co. v. U.S. District Court for Cent. Dist., 877 F.2d 777, 1989

22   U.S. App. LEXIS 8261, at *1-2 (9th Cir. 1989); Tse v. Apple, Inc., 2013 U.S. Dist. LEXIS 15646, at

23   *9 (N.D. Cal. Feb. 1, 2013) (“While a district court does have broad discretion in determining

24   whether consolidation is appropriate, typically, consolidation is favored.”).

25
     1
26     Dropbox previously, albeit obliquely and ineffectively, agreed that consolidation is proper and
     requested the Court to consolidate. See Dkt. No. 45 at 2 (“For the reasons stated above, Dropbox
27   respectfully requests that the Orcinus case be related and consolidated with this case.”); Dkt. No.
     46 at 1 (titling the document “NOTICE OF MOTION FOR CONSOLIDATION OF CASES”).
28                                                   -3-
         DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                        TO FED. R. CIV. P. 42(A)
                                       CASE NO. 5:18-cv-03685-LHK
      Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 4 of 10



 1          III.    THE CASES SHOULD BE CONSOLIDATED

 2                  A.      Background

 3          Plaintiff in the Orcinus case, Orcinus Holdings, LLC (“Orcinus”) is a wholly-owned

 4   subsidiary of Dropbox and sole owner of U.S. Patent No. 7,567,541 (“the ’541 Patent”), which

 5   has been asserted in the Orcinus Case. Dropbox Case, Dkt. No. 45, at 2:2-3; Orcinus Case, Dkt.

 6   No. 1 at 2, ¶ 7. However, Dropbox, rather than Orcinus, initially asserted the ’541 Patent in the

 7   Dropbox Case and stated that “Dropbox is the owner by assignment of the entire right, title and

 8   interest in and to the ʼ541 Patent, including the sole and undivided right to sue for infringement.”

 9   Dropbox Case, Dkt. No. 1 at ¶ 7. Thus, the present action was brought by Dropbox without
10   proper standing as to the ownership of the ’541 Patent. Dkt. No. 1. Counsel for Dropbox only

11   disclosed the issue to Synchronoss’s counsel on October 10, 2018, months after the initial

12   complaint had been filed, a week following the initial case management conference, and months

13   after the filing of Synchronoss’s motion to dismiss. Jackson Decl., ¶ 5, Ex. A. These delays and

14   failures by Dropbox have caused prejudice to Synchronoss and further caused Synchronoss to

15   incur unnecessary attorney’s fees, including in meeting and conferring on a motion to amend the

16   complaint, case schedule, and related issues in order to resolve Dropbox’s failure to conduct

17   basic due diligence in filing suit or failing to inform their lawyers of basic facts regarding the

18   assertion of their alleged claims. Jackson Decl., ¶ 11.

19          On October 10, 2018, Orcinus filed a new complaint separately asserting the ʼ541 Patent
20   in the Orcinus Case. Orcinus Case, Dkt. No. 1 at 2, ¶ 7. The complaint in the Orcinus Case

21   alleges that Orcinus was formed in 2015 by Dropbox, Orcinus was formed with Dropbox as the

22   sole member of the LLC, Orcinus is a wholly-owned subsidiary of, Dropbox, and Dropbox’s

23   founders manage and control Orcinus. Id. at 2-3, ¶¶ 11-14. Dropbox meanwhile sought

24   Synchronoss’s position on whether it opposed Dropbox’s motions to relate the cases and to

25   amend the complaint in the Dropbox case adding Orcinus as a party and removing Dropbox’s

26   request for injunctive relief. Jackson Decl., ¶ 6, Exs. B & C. Synchronoss opposed Dropbox’s

27   motion to add Orcinus to the Dropbox case as defective. Jackson Decl., ¶ 7, Ex. D; see also

28                                                   -4-
       DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                      TO FED. R. CIV. P. 42(A)
                                     CASE NO. 5:18-cv-03685-LHK
      Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 5 of 10



 1   Abraxis Bioscience, Inc. v. Navinta LLC, 625 F.3d 1359, 1364 (Fed. Cir. 2010) (holding that a

 2   lack of standing cannot be cured by the later addition of a party that would have had proper

 3   standing). As a component of the meet-and-confer process, on October 11, 2018, Dropbox

 4   requested Synchronoss’s position on a motion to consolidate, but never filed one. Jackson Decl.,

 5   ¶ 8, Ex. B. Dropbox also acknowledged that “the Court will separately decide how to handle the

 6   Orcinus case schedule” in an e-mail to counsel for Synchronoss. Jackson Decl., ¶ 9, Ex. E.

 7          Synchronoss cooperated with Dropbox in good faith and to conserve judicial resources

 8   while Dropbox addressed its lack of standing. Synchronoss did not oppose Dropbox’s motion to

 9   relate the cases, did not oppose Dropbox’s motion to amend the complaint, and agreed to adopt
10   and incorporate by reference its motion to dismiss in the present action into the Orcinus Case.

11   Dropbox Case, Dkt. Nos. 45, 46, 50; Jackson Decl., ¶ 10. Accordingly, Dropbox’s counsel

12   informed Synchronoss’s counsel that it would withdraw the ʼ541 Patent from the Dropbox Case,

13   proceed with the recently filed Orcinus Case, and move to relate the cases. Jackson Decl., ¶ 12,

14   Ex. E; see also Dropbox Case, Dkt. No. 45, 46, 49. Dropbox then moved to amend the complaint

15   in the Dropbox Case by withdrawing the ʼ541 Patent. Dropbox Case, Dkt. No. 49. This

16   procedure allowed the three patents to be asserted against Synchronoss with minimal burden on

17   the Court as originally intended by Dropbox, but which was not possible with Dropbox as the

18   sole plaintiff because Dropbox belatedly realized that it did not actually own one of the asserted

19   patents. The Court thus granted Dropbox’s motion to amend its complaint and ruled that the Orcinus
20   Case is related to this case. Dropbox Case, Dkt. Nos. 47 and 51. The two cases have not, however,

21   been consolidated under Federal Rule of Civil Procedure 42.

22                  B.      Common Questions of Law and Fact Exist

23          The Dropbox and Orcinus cases should be consolidated because they concern largely

24   identical questions of both law and fact. Orcinus is a wholly-owned subsidiary of Dropbox and

25   owner of the ’541 Patent that was initially asserted in this case and is now asserted in the Orcinus

26   Case. Both cases accuse the same product—Synchronoss’s Cloud Product—of patent

27   infringement under the Patent Laws of the United States of America, Title 35, United States

28                                                   -5-
       DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                      TO FED. R. CIV. P. 42(A)
                                     CASE NO. 5:18-cv-03685-LHK
      Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 6 of 10



 1   Code. Synchronoss is the defendant in both cases. As such, both cases will involve overlapping

 2   witnesses, disputed facts, and disputed issues. Accordingly, consolidating these two actions

 3   would conserve judicial resources by avoiding the need for another jury to familiarize

 4   themselves with the parties and the product at issue in both cases. Further, both Orcinus and

 5   Dropbox are represented by the same counsel in the Dropbox Case and the Orcinus Case.

 6          The allegations in paragraphs 20 through 51 of the Orcinus complaint (Dkt. No. 1 to the

 7   Orcinus Case) are substantially cut-and-paste verbatim lifting of the corresponding party

 8   allegations in the original complaint wrongfully filed by Dropbox in the present action. Dropbox

 9   Case, Dkt. No. 1 at ¶¶ 18-49. Consolidating the cases would limit the risk that the parties would
10   face different, and possibly conflicting, conclusions regarding the overlapping subject matter in

11   the cases, for example, the construction of claim terms, operation of the Synchronoss Product,

12   relevant sales data, apportionment, a reasonable royalty, Synchronoss’s knowledge of the

13   asserted patents, whether Synchronoss willfully infringed, and other issues in dispute in both

14   cases. Thus, questions of law and fact in the two cases will overlap significantly.

15          Dropbox agrees. In filing its motion to relate the cases (Dkt. No. 45), Dropbox asserted

16   that “The Dropbox Case and the Orcinus Case are Substantially Similar.” Dropbox Case, Dkt.

17   No. 45 at 2:1. Dropbox specifically noted that 1) Orcinus is a wholly-owned subsidiary of

18   Dropbox, 2) Synchronoss is the defendant in both cases, 3) both cases accuse the same product,

19   and 4) “both cases will involve common witnesses, facts, and issues.” Id. at 2:2-5. Accordingly,
20   the parties agree that the two cases have substantial overlap in questions of law and facts.

21                  C.      The Current Case Schedule Should Be Vacated Pending Case

22                          Management Conferences for Administrative Efficiency

23          Synchronoss further requests that the Court vacate the current case schedule in the instant

24   action pending issuance of the Court’s Case Management Order in the Orcinus (or consolidated)

25   case. On October 3, 2018, this court held an initial case management conference and issued a

26   case management order in the Dropbox case. Dropbox Case, Dkt. Nos. 39–40. However, the

27   ’541 Patent is no longer asserted in the Dropbox Case, and the Court has not entered a schedule

28                                                   -6-
       DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                      TO FED. R. CIV. P. 42(A)
                                     CASE NO. 5:18-cv-03685-LHK
      Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 7 of 10



 1   relating to the Orcinus Case or the ʼ541 Patent as Dropbox dropped the ’541 Patent in the

 2   amended complaint in the Dropbox case. Dropbox Case, Dkt. Nos. 46 and 49. Additionally, the

 3   parties have fully briefed and filed arguments related to Synchronoss’s Motion to Dismiss

 4   Pursuant to Federal Rule of Civil Procedure 12(b)(6), which includes arguments related to the

 5   patent at issue in the Orcinus Case, but is currently scheduled on separate dates in the two cases.

 6   Dropbox Case, Dkt. Nos. 24, 27, and 31. The Court has set a March 28, 2019 hearing date for the

 7   Motion to Dismiss on the ’541 Patent in the Orcinus Case, Orcinus Case, Dkt. No. 34, and a

 8   February 21, 2019 hearing date for the Motion to Dismiss in the Dropbox case, Dropbox Case,

 9   Dkt. No. 59. In addition, Synchronoss requested its Motion to Dismiss, Dkt. No. 24, in the
10   current case apply to both cases given that the cases are closely tied and should be tried together.

11   Orcinus Case, Dkt. No. 27.

12          Judicial efficiency will be served by consolidating the cases under a unified case

13   schedule. Jackson Decl. ¶ 13. As Dropbox previously noted in its motion to relate, judicial

14   resources will be conserved by avoiding having a separate jury familiarize themselves with the

15   parties and products. Dropbox Case, Dkt. No. 45 at 2:7-9. This would also reduce any risk of

16   reaching inconsistent results between the two cases. Id. at 2:9-13. By consolidating and issuing a

17   consolidated case schedule, the Court will also avoid separate Markman briefings and hearings,

18   pre-trial conferences, motion hearings, summary judgement motions, case management

19   conferences, or other duplicative events requiring the Court’s time and attention. Jackson Decl. ¶
20   13. For example, the Joint Claim Construction and Prehearing Statement in the Dropbox Case is

21   due on January 25, before the Court will even hold the Initial Case Management Conference or

22   issue a scheduling order in the Orcinus Case. Dropbox Case, Dkt. No. 40.

23          The Court’s order in the Orcinus case (Orcinus Case, Dkt. No. 22) indicates that the

24   parties are to submit a Joint Case Management Statement by January 23 and that an Initial CMC

25   is set for January 30—the same date as the Further Case Management Conference in the

26   Dropbox Case. There is no case schedule set in the Orcinus Case yet. Consolidation will

27   therefore promote judicial convenience and economy. Synchronoss thus proposes that the Court

28                                                   -7-
       DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                      TO FED. R. CIV. P. 42(A)
                                     CASE NO. 5:18-cv-03685-LHK
      Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 8 of 10



 1   enter a new consolidated case schedule following the January 30, 2019 Case Management

 2   Conference to be held in both cases.

 3          In light of the above, and in order to facilitate case consolidation, vacating the Case

 4   Management Order in the current action and setting a new consolidated case schedule for both

 5   cases will avoid duplicative efforts of the parties and the Court. Given the significantly

 6   overlapping legal and factual issues in both cases, consolidation of both cases would avoid

 7   duplicative discovery and motions practice, for example. Consolidating the cases would not

 8   cause prejudice to either party as the same accused products are already in dispute in both cases

 9   and both cases are still in early stages. Jackson Decl. ¶ 14. Thus, the most logical solution is for
10   the Court to order the parties to submit a proposed consolidated case schedule as part of the joint

11   case management statement for both cases on January 23 that sets new dates in compliance with

12   the local rules and the Federal Rules of Civil Procedure for both cases going forward through

13   trial. This will promote judicial efficiency by not requiring two different Markman hearings, two

14   different pre-trial conferences, two different Rule 12(b)(6) hearings, or two different trials.

15           III. CONCLUSION

16           Synchronoss respectfully submits that for the forgoing reasons, the Court should
17   consolidate Orcinus Holdings, LLC v. Synchronoss Technologies, Inc., 5:18-cv-06199-LHK
18   with this case, to vacate the current case schedule and enter a consolidated case schedule.
19
20

21

22

23

24

25

26

27

28                                                   -8-
       DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                      TO FED. R. CIV. P. 42(A)
                                     CASE NO. 5:18-cv-03685-LHK
      Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 9 of 10



 1   Dated: January 7, 2019               Respectfully submitted,
 2
                                           /s/ Nicholas H. Jackson
 3                                         Mark L. Hogge (Pro Hac Vice)
                                           Nicholas H. Jackson (SBN 269976)
 4
                                           DENTONS US LLP
 5                                         1900 K Street, N.W.
                                           Washington, DC 20006
 6                                         Telephone: (202) 408-6400
                                           Facsimile: (202) 408-6399
 7                                         Email: mark.hogge@dentons.com
                                           Email: nicholas.jackson@dentons.com
 8

 9                                         Robert F. Kramer (SBN 181706)
                                           DENTONS US LLP
10                                         1530 Page Mill Road, Suite 200
                                           Palo Alto, CA 94304
11                                         Telephone: (650) 798-0300
12                                         Facsimile: (650) 798-0310
                                           Email: robert.kramer@dentons.com
13
                                           Sarah S. Eskandari (SBN 271541)
14                                         DENTONS US LLP
                                           One Market Plaza,
15                                         Spear Tower, 24th Floor
16                                         San Francisco, CA 94105
                                           Telephone: (415) 267-4000
17                                         Facsimile: (415) 267-4198
                                           Email: sarah.eskandari@dentons.com
18
                                           Attorneys for Defendant
19                                         SYNCHRONOSS TECHNOLOGIES, INC.
20

21

22

23

24

25

26

27

28                                          -9-
       DEFENDANT’S NOTICE OF MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT
                                      TO FED. R. CIV. P. 42(A)
                                     CASE NO. 5:18-cv-03685-LHK
     Case 5:18-cv-03685-LHK Document 63 Filed 01/07/19 Page 10 of 10



 1                                   CERTIFICATE OF SERVICE

 2          I, Sarah S. Eskandari, hereby declare:

 3            I hereby certify that on the date indicated below I caused to be served the following

 4    documents:

 5          DEFENDANT SYNCHRONOSS TECHNOLOGIES, INC.’S NOTICE OF

 6   MOTION AND MOTION TO CONSOLIDATE RELATED ACTIONS PURSUANT

 7   TO FED. R. CIV. P. 42(a) AND VACATE CURRENT CASE SCHEDULE
 8            via the Court’s CM/ECF system upon all counsel of record registered to receive

 9    electronic filings as indicated on the Court’s website, pursuant to Fed. R. Civ. P. 5(b)(2)(E)
10    and Local Rule 5-1.

11          I declare under penalty of perjury, under the laws of the United States of America, that

12   the above is true and correct. Executed on January 7, 2019 in San Francisco, California.

13

14                                                               /s/ Sarah S. Eskandari
                                                                 Sarah S. Eskandari
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      CERTIFICATE OF SERVICE
